DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE
2.	 This communication is an Examiner's reasons for allowance in response to amendment filed on July 18, 2022.

3.	Claims 1, 2, 4-13, 15-19 are allowable over the prior art of record.
4.	 The following is the Examiner's statement of reasons for the indication of allowable subject matter.
 	The closest prior art, Beyerlein et al., US Patent No. 5,553,661 discloses automotive climate control systems, method and apparatus for adjusting the system output according the sun position and solar load; wherein the system controls vehicle heating and/or air conditioning to compensate for the effect of the direction as well as the amount of sun load. The  control system automatically adjusts comfort settings for sun position relative to the vehicle, wherein the control system regulates the temperature of air flow to each zone to compensate for solar load.
     Although the above prior art above discloses several claimed limitations, Beyerlein et al. fails to specifically teach:
 “at least one optical sensor operatively connected to the device and configured to employ a scan pattern to scan respective portions of a full field of view for a respective dwell time in a predefined order, according to a scan pattern; determine a sun overlap region between the respective portions of the full field of view and the sun striking zone at the present time; and modify operation of the at least one optical sensor when the sun overlap region of at least one of the respective portions exceeds a first overlap threshold, including changing the predefined order of the scan pattern such that the scanning of the at least one of the respective portions is delayed.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHE Y MARC-COLEMAN whose telephone number is (571)272-2178.  The examiner can normally be reached on Monday-Thursday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort, can be reached at 571-272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARTHE Y MARC-COLEMAN/Primary Examiner, Art Unit 3661